Title: To Thomas Jefferson from Robert Smith, 12 December 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Dec. 12. 1806
                        
                        From an Officer of the Navy residing at Charleston S.C. who had my permission to make a voyage in a Merchant
                            Vessel, I have just received a letter dated Charleston Nov. 29. 1806 which states that “the only situations to be had here
                            at present are in the African Trade”—
                        I give you this intimation as an indication of the present dispositions of S. Carolina—
                  Respecty.
                        
                            Rt Smith
                            
                        
                    